Citation Nr: 1539548	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicide.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicide or as secondary to a service-connected disease or injury.

3.  Entitlement to service connection for rhabdomyolysis, to include as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969 and from February 1970 to June 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issues of entitlement to service connection for coronary artery disease, peripheral neuropathy and rhabdomyolysis have been recharacterized to comport with the evidence of record.

The matter was remanded in May 2012 for additional development, which has been completed.  The matter was again remanded in March 2014 for additional development.  This development was completed; the case was readjudicated in a March 2015 Supplemental Statement of the Case and returned to the Board


FINDINGS OF FACT

1.  The Veteran served in Korea between April 1, 1968, and August 31, 1971. He did not serve in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  He was not exposed to herbicide.

2.  The Veteran did not have service in the Republic of Vietnam.

3.  Coronary artery disease did not manifest in service or for many years thereafter and is not related to service.

4.  Peripheral neuropathy of the upper and lower extremities did not manifest in service or for many years thereafter.

5.  Peripheral neuropathy of the upper and lower extremities is unrelated (causation or aggravation) to a service-connected disease or injury.
6.  Rhabdomyolysis was not manifest in service and is not otherwise attributable to active service.

7.  Rhabdomyolysis is unrelated (causation or aggravation) to a service-connected disease or injury.

8.  Carpal tunnel syndrome did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Peripheral neuropathy of the upper and lower extremities was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  Rhabdomyolysis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

5.  Rhabdomyolysis was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
6.  Carpal tunnel syndrome as not incurred in or aggravated by service and an organic disease of the nervous system and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a March 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Most of the Veteran's service treatment records (STRs), as well as most of his personnel records from his first period of service, are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of those STRs was issued in September 2009.  The Veteran has been notified of this issue and has advised VA that he does not have any service records in his possession.

The Board notes the receipt of service personnel and treatment records in March 2014.  The Board has reviewed these documents to determine if additional service or personnel records are available.  There is no indication that additional service records are available.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

All identified and available treatment records have been obtained.  The Board's May 2012 remand directed that the Veteran be asked to provide authorization to obtain records from two private treatment providers whom he had identified as having treated him in the years immediately following his discharge from service.  The request was directed to the Veteran's last known address in correspondence dated in June 2012; however, he has not responded.  The June 2012 letter substantially complied with the Board's May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any other VA or non-VA outstanding records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A March 2014 remand directed that the Veteran provide a NA Form 13075, Questionnaire about Military Service.  The request was directed to the Veteran's last known address in correspondence dated in March 2014; however, he has not responded.  The March 2014 letter substantially complied with the Board's March 2014 remand directives.  

VA then contacted the Joint Services Records Research Center (JSRRC) to obtain information on the approximate location of the Veteran's unit, noted on his separation document as personnel file as HHB 3rd Battalion, 81st Artillery, 8th Infantry, as well as any other units identified by the Veteran, between January 1968 and June 1969, the units approximate distance from the DMZ, and whether the Veteran's unit or any elements of the unit were ever sent to the DMZ in the course of their duties.  

This information was provided in a March 2015 response from the JSRRC.  These actions constitute substantial compliance with the Board's March 2014 remand directives.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.

Additionally, the Veteran was scheduled to attend a VA examination as directed in the March 2014 remand, however, the Veteran declined to attend a May 2014 VA examination as scheduled.  VA notified the Veteran that the examination would be re-scheduled.  The VA examination was re-scheduled for August 2014 and the Veteran failed to report.  

A VA examination and/or medical opinion has not been obtained in order to determine whether the Veteran's coronary artery disease, peripheral neuropathy, or rhabdomyolysis is related to his military service.  However, there is no competent evidence of record which indicates that these diseases had an onset in service or as a result of service.  Thus, a remand to obtain an examination and/or opinion is not required.  See 38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  The Board is thus satisfied that the duties to notify and assist have been met.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Except as provided in §3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include organic diseases of the nervous system and cardiovascular-renal disease, to include arteriosclerosis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

VA laws and regulations also provide that, if a veteran was exposed to an herbicide agent during service, certain listed diseases, including CAD/ischemic heart disease is presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  For the purposes of this section, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4)(i) ; 38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. 501(a); 1116(a)(3).

Coronary Artery disease

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The evidence reflects that coronary artery disease did not manifest until many years after service and there is no allegation or evidence that they are otherwise related to service.  

Treatment records from Keesler AFB dated December 2000 show the Veteran reported an onset of moderate exertional fatigue and shortness of breath on exertion with numbness in both arms from elbow to hands approximately six months prior to the consultation.  The Board finds his initial report for treatment purposes to be highly probative as it is expected that he would be seeking appropriate medical care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran does not allege that he was diagnosed with coronary artery disease in service and the record of evidence shows no notation of coronary artery disease or characteristic manifestations sufficient to identify the disease entity for many years after discharge.  

The Veteran reported in his November 2006 Application for Compensation and/or Pension (VA 21-526), that he underwent cardiac catheterization in December 2001 and the Board finds that this is consistent with the clinical evidence of record showing diagnosis and treatment of coronary artery disease in this timeframe.  

The Board has reviewed the Social Security Administration records for contentions of an onset during active duty service of the claimed disabilities on appeal.  Records considered the Veteran's Social Security Administration disability determination show the Veteran reported that he had been in excellent health prior to 2000.  

The Veteran claims entitlement to service connection for coronary artery disease on a presumptive basis.  While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea during the Vietnam era.  

Certain veterans who served in Korea are also presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which an herbicide agent is known to have been applied during that period, is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iv).  The revised regulation became effective on February 24, 2011. 76 Fed. Reg. 4245  (Jan. 25, 2011).

In this case, however, the Veteran's service personnel records reflect that he served with the HHB 3rd Battalion, 81st Artillery, 8th Infantry between January 1968 and June 1969.  This unit is not on the list of those units that were assigned or rotated to areas along the DMZ where herbicides were used.  Joint Services Records Research Center (JSRRC) determined in a March 2015 memorandum that the Veteran's unit was located approximately 18 miles southeast of Seoul, South Korea and approximately 27 miles from the DMZ.  The unit history did not mention or document transportation, storage, use, spraying or other specific duties involving herbicide, to include Agent Orange.  Moreover, in his written statements, the Veteran did not allege service in or near the DMZ.

For example, in his November 2006 Application for Compensation and/or Pension (VA 21-526), the Veteran wrote, that he was in the Republic of Vietnam from April 1968 to July 1969 on 24 TDY (temporary duty) trips from Korea to the RVN.

The record shows that the Veteran's MOS (military occupational specialty) during this timeframe was clerk, typist.  The Veteran's personnel records show a deployment to Korea from April 1968 to June 1969, however, no awards, citations, or other documentation establishes that the Veteran traveled to the Republic of Vietnam during this time frame aside from the Veteran's contentions.

As the Veteran has not met the criteria to be presumed exposed to an herbicide agent, he is not entitled to service connection for coronary artery disease based on this presumption.  The failure to meet the criteria for a presumption does not preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113(b)(West 2014); 38 C.F.R. § 3.303(d)(2015) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran could show that he was actually exposed to an herbicide agent or that his coronary artery disease, peripheral neuropathy, and rhabdomyolysis is otherwise related to service or a service-connected disease or injury.  The Veteran has not, however, made any specific allegation relating to herbicide exposure; rather, he simply asserted that he was present in Vietnam or Korea during the timeframe noted above.  

Such a general assertion is insufficient to establish exposure to an herbicide agent or to warrant a VA examination to determine if coronary artery disease, peripheral neuropathy, and rhabdomyolysis is related to service, related to such alleged exposure, or a service-connected disease or injury.  Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

Here, the Veteran has not met the criteria to be presumed exposed to an herbicide agent.  Additionally, there is no evidence of coronary artery disease or characteristic manifestations sufficient to identify the disease entity for many years after discharge.  Finally, there is no evidence as to a causal relationship between the present disability and the Veteran's service other than his contentions of unsubstantiated temporary duty in Vietnam.  The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for coronary artery disease is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Peripheral Neuropathy and Rhabdomyolysis

The Veteran claims entitlement to service connection for his peripheral neuropathy of the lower and upper extremities and rhabdomyolysis as secondary to his coronary artery disease.  
The evidence reflects that peripheral neuropathy of the upper and lower extremities and peripheral neuropathy and rhabdomyolysis did not manifest until many years after service and there is no allegation or evidence that they are otherwise related to service.  Assuming that peripheral neuropathy is an organic disease of the nervous system and thus a chronic disease, the evidence reflects that it did not manifest within the one year presumptive period.  38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board has reviewed the Social Security Administration records for contentions of an onset during active duty service of the claimed disabilities on appeal.  Records considered the Veteran's Social Security Administration disability determination show the Veteran reported that he had been in excellent health prior to 2000.  

Post-service treatment records contain a narrative report dated July 2005 noting that the Veteran first noticed sensations of tingling and numbness on the bottoms of his feet following a coronary artery bypass graft in 2001.  The July 2005 narrative report notes that these symptoms were initially thought to be secondary to surgery.  The Veteran was diagnosed with peripheral neuropathy following a worsening of his symptoms and later developed rhabdomyolysis at the site where vascular tissue used in the coronary artery bypass graft was harvested.  

The July 2005 treatment note shows that the Veteran underwent EMG and nerve conduction testing in June 2001 that showed abnormal results for all four extremities with evidence of generalized, mild to moderate polyneuropathy of axonal type.  There is no evidence of peripheral neuropathy in the Veteran's post-service treatment records from Keesler Air Force Base prior to the coronary artery bypass graft in 2001.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).
In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

There is no other basis for entitlement to service connection for the Veteran's peripheral neuropathy of the lower and upper extremities and rhabdomyolysis disabilities.  There is no evidence as to a causal relationship between the present disability and the Veteran's service other than his contentions of unsubstantiated temporary duty in Vietnam.  

The preponderance of the evidence is thus against the claims for entitlement to service connection for peripheral neuropathy of the lower and upper extremities, and rhabdomyolysis.  

As the Board has denied entitlement to service connection for coronary artery disease, entitlement to service connection for peripheral neuropathy of the lower and upper extremities, and rhabdomyolysis as secondary to coronary artery disease must be denied as a matter of law.  See 38 C.F.R. § 3.310(a) (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for these disabilities is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Carpal Tunnel Syndrome

Initially, the Veteran reported in his November 2006 Application for Compensation and/or Pension (VA 21-526), that he experienced an onset of carpal tunnel syndrome in November 2001.

The Board finds there is evidence as to the existence of a present disability; the Veteran has undergone carpal tunnel release in the left and right hand.  However, there is no evidence of a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  

The evidence reflects that carpal tunnel syndrome did not manifest until many years after service and there is no allegation or evidence that the Veteran's carpal tunnel syndrome is otherwise related to service.  Assuming that carpal tunnel syndrome is an organic disease of the nervous system and thus a chronic disease, the evidence reflects that it did not manifest within the one year presumptive period.  38 C.F.R. §§ 3.307(a), 3.309(a). 

A treatment note from Keesler AFB dated July 1992 shows the Veteran underwent upper gastrointestinal barium swallow for gastroesophageal reflux disease.

Treatment notes from Keesler AFB dated September 1993 show that the Veteran's left hand was examined.  The impression was normal, no significant bony, articular, or soft tissue abnormality was present.

Treatment notes from Keesler AFB dated August 2000 show the Veteran was treated for an animal bite to this right hand, no complaints of carpal tunnel syndrome symptoms were made at this consultation.

In a May 2001 treatment record, the Veteran stated that he had first observed neurological abnormalities in his upper extremities approximately 15 years prior to that appointment.  This statement indicates an onset of symptoms in approximately 1986, during active service.  

An August 2001 treatment noted from Keesler AFB shows the Veteran was assessed for complaints of peripheral neuropathy.  Treatment notes dated December 2001 show the Veteran was being treated for status post left carpal tunnel syndrome release.  A June 2002 treatment note from Keesler AFB shows the Veteran underwent right carpal tunnel release.

A July 2005 treatment note shows that the Veteran underwent EMG and nerve conduction testing in June 2001 that showed abnormal results for all four extremities with evidence of generalized, mild to moderate polyneuropathy of axonal type.  This note also shows that the Veteran's EMG and nerve conduction testing in June 2001revealed a superimposed mild median nerve entrapment bilaterally.

The Veteran was scheduled to attend a VA examination as directed in the March 2014 remand, however, the Veteran declined to attend a May 2014 VA examination as scheduled.  VA notified the Veteran that the examination would be re-scheduled.  The VA examination was re-scheduled for August 2014 and the Veteran failed to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of pain, tingling, and numbness in his hands and he is considered credible as to these assertions.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Here, although there is a May 2001 report that the Veteran first observed neurological abnormalities in his upper extremities approximately 15 years prior to that appointment during service, other treatment records indicate that the Veteran had a left hand examination in September 1993 that was negative for any finding of carpal tunnel syndrome.  

Additionally, as reported, records dated August 2000 show the Veteran was treated for an animal bite to this right hand and no assessment of carpal tunnel syndrome or complaints of carpal tunnel syndrome symptoms were made at this consultation.  

The evidence in support of the claim includes the Veteran's report of neurological abnormalities in his upper extremities during service.   However, the Veteran reported in his November 2006 Application for Compensation and/or Pension (VA 21-526), that he experienced an onset of carpal tunnel syndrome in November 2001.  

In light of the clinical, post-service evidence and the Veteran's report that he experienced an onset of carpal tunnel syndrome in November 2001, the Board finds that to the extent that the Veteran reports that he had symptoms of carpal tunnel syndrome since service, such lay reporting is inconsistent with the record and not credible.  

The Board has reviewed the Social Security Administration records for contentions of an onset during active duty service of the claimed disabilities on appeal.  Records considered the Veteran's Social Security Administration disability determination show the Veteran reported that he had been in excellent health prior to 2000.
Based upon the more probative evidence of record, the Board concludes that carpal tunnel syndrome was not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

Service connection for rhabdomyolysis is denied.

Service connection for carpal tunnel syndrome is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


